NUMBER 13-15-00254-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                    IN RE H.E.B. GROCERY COMPANY, L.P.


                  On Petition for Writ of Mandamus
       and Emergency Motion to Stay the Trial Court Proceedings.


                                        ORDER
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Per Curiam Order

       On June 3, 2015, H.E.B. Grocery Company, L.P. filed a petition for writ of

mandamus and an emergency motion to stay the trial court proceedings pending

resolution of the petition. Through this original proceeding, relator contends that the trial

court abused its discretion in denying relator’s motion requesting a physical examination

of the real party in interest, Daniel Rodriguez. See generally TEX. R. CIV. P. 204.1. By

the emergency motion to stay, relator seeks to stay all trial court proceedings, including

discovery, hearings, and the current trial setting of June 15, 2015, pending resolution of

this cause.
       The Court requests that the real party in interest, Daniel Rodriguez, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of the business day on Tuesday,

June 9, 2015. See TEX. R. APP. P. 52.2, 52.4, 52.8. Relator’s emergency motion to stay

will be carried with the case pending review of the response or further order of this Court.

       IT IS SO ORDERED.


                                                        PER CURIAM



Delivered and filed the
4th day of June, 2015.




                                                2